IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

PAZUNIAK LAW OFFICE, LLC and                  )
GEORGE PAZUNIAK,                              )
                                              )
                    Plaintiffs,               )
                                              )   C.A. No.: N14C-12-259 EMD
               v.                             )
                                              )
PI-NET INTERNATIONAL, INC. and                )
LAKSHMI ARUNACHALAM,                          )
                                              )
                    Defendants.               )
                                              )
                                              )


   ORDER DENYING REQUEST FOR RECONSIDERATION OF ORDER
           STRIKING PARAGRAPHS 3, 4(G), AND 4(H) FROM
     PRO SE DEFENDANT AND COUNTER PLAINTIFF DR. LAKSHMI
      ARUNACHALAM’S APPLICATION FOR CERTIFICATION FOR
INTERLOCUTORY APPEAL UNDER RULE 42 OF THIS COURT’S ORDER OF
    OCTOBER 20, 2016 DENYING DR. ARUNACHALAM’S MOTION TO
                          SUBSTITUTE

       Upon consideration of the Pro Se Defendant and Counter Plaintiff Dr. Lakshmi

Arunachalam’s Request for Re-Consideration of Order of November 4, 2016 Striking

Paragraphs 3, 4(G) and 4(H) From Dr. Arunchalam’s Application for Certification for

Interlocutory Appeal Under Rule 42 of this Court’s Order of October 20, 2016 Denying

Dr. Arunachalam’s Motion to Substitute and Request for the Court to Rule Without a

Hearing, as Dr. Arunachalam is Unable to Travel on November 14, 2016 due to a Car

Accident and is Undergoing Medical Treatment (the “Request”), dated November 7,

2016, filed by Defendant Lakshmi Arunachalam; the Order Striking Paragraphs 3, 4(g)

and 4(h) from Pro Se Defendant and Counter Plaintiff Dr. Lakshmi Arunachalam’s

Application for Certification for Interlocutory Appeal Under Rule 42 of this Court’s

Order of October 20, 2016 Denying Dr. Arunachalam’s Motion to Substitute (the
“Order”) entered by the Court on November 4, 2016; and good cause not having been

shown for the relief sought in the Request,

        IT IS HEREBY FOUND AND DETERMINED that Superior Court Civil Rule

59(e) provides that a party may file a motion for reargument or reconsideration “within 5

days after the filing of the Court’s opinion or decision….;”1

        IT IS HEREBY FOUND AND DETERMINED that a motion for reargument

will be denied unless the Court has overlooked precedent or legal principle that would

have controlling effect, or misapprehended the law or the facts such as would affect the

outcome of the decision;2

        IT IS HEREBY FOUND AND DETERMINED that the Request was filed

within 5 days after the filing of the Order; and

        IT IS HEREBY FOUND AND DETERMINED that the Request does not focus

on the relevant legal issues decided by the Court with respect to substitution of Dr.

Arunachalam for Pi-Net International Inc. and, instead, continues to address the

purported conduct of Plaintiffs George Pazuniak and Pazuniak Law Office LLC; and

        IT IS HEREBY FOUND AND DETERMINED that the Request does not raise

any viable precedent or legal principle overlooked by the Court in issuing and entering

the Order; and

        IT IS HEREBY FOUND AND DETERMINED that the Request does not show

how the Court misapprehended the law or the facts such as would have affected the

outcome reached in the Order; and



1
 Super. Ct. Civ. R. 59(e).
2
 Woodward v. Farm Family Cas. Ins. Co., No. 00C-08-006, 2001 WL 1456865, at *1 (Del. Super. July 25,
2001).


                                                 2
      IT IS ORDERED that the relief sought in the Request is DENIED.

Dated: November 9, 2016
Wilmington, Delaware

                                        /s/ Eric M. Davis
                                        Eric M. Davis
                                        Judge, Superior Court




                                       3